Case 3:21-cv-00466-MEM-DB Document 2 Filed 10/30/20 Page 1of5

John Bat AS |
139 Applegesks hanes _.
sel Dreams Pa l4aaa

| United States bishict Ceurt Fer The Eastern
Dy atriet. ot. Penn oy LV ania.

. (Behn Balas, Pre BR Cui) Action. on

La...

1 Der Ston Shy Porn Smith...
| onanism “(443 Compl ctrat a ee eve

Vo a
a \ } ExrAt

 

 

| This to & a vil action aubnort aed Jovy YA Av On BLASS...
to redress the deprivahion under color of shate lat;
. of wy nts. Secured. by thy OUmnitrd Shekes Conahi tation
LDS. .courb nas. yorisdi chion. andar a® UWS.ca Less.
_ 1343, Plainhiff seeks de clavatory realret uncer agi.

MM DOB AROS RAGA, ASB UAGiC, F ABB? OMmd vale GF.

juried retiion for PlaintiFls stete @latms
This. court %S. an agprep riahe venue ender 26 _
OS, 4 IBS Wy CA becouse fhfs cohere. the. event
LAlusn nyoe te the. Claims. eeeurreel,

 

 

oumori 2 junki one. cealiet This. court has.

 
— Cee cnet etn 7 . ‘i y
- 3 Plait: PL Mj Cherely 9 Onn Balasy Io a resiclen

Case 3:21-cv-00466-MEM-DB Document 2 Filed 10/30/20 Page 2 of 5

  

_ Pennayluonin i

1 ot cas » choctorn, Ne Wes o>

ened cal chapechrenty ond. dre SAVR. encdk welfare

; hina vate eel. Care
—_ jee cally, reo pone i ble for Prov Ltt ny

. for Placntiffs. for Pre. ©P eration. at \Wislhers 0

pf Plaintiff

5 defenclant, Pon. Smithy 19 & AN/CACA, Sine too

urckt di eal Cave
. Aeesbly. pespensi dle for proul ding mee jer

—_ ua ip - ‘ +4 ON. ot hts/ hy Oa tree nr
heer Plaintifl, tor. the CPperr | | Layee
ned recat ch oxtynenty end Pre. Care. and ugelbare

. . ef. Plainti PE

1 Cs led unde © £ c¢olor..
eowmplesi nbs €:atn pelenclent.acke wn

 

9 | Honfif come cancer Pre core of- defendants In. -
i nw year. of : Cb

intl 2 tu. 5 bler
4 En. the. year. of. Joly Plinth FE. caer tu. Sufte

" \ CANNV Bee or tsi en
OY CC O9SN VR. Louw 2a oddeminalP

“of Wis. avdominal Be Ohlone

nsec tt nd

& “peLenclents CV R Su~d inelivi hia Wy ond In a a
ba VORA LY eo ho i. be /
oflieral wap acitys Ak all tyme. eo enbioned IX

 

 
ALD
nerded to convert Me hernia,
| Plountif £ Autleced Crom. oY.

Fhiaxe Was Lpretyars/en. of Cad. Piess of the

Case 3:21-cv-00466-MEM-DB Document 2 Filed 10/30/20 Page 3 of 5

Defendants incdicakecd te Platafife on openabion Foo...

ve

" imqin inal hernia. where

Linken bine through . SS it Plainti€bes. oo...
ademinal wall.

 

cok Ge
ctyatke is Qroiny sareten y and lake en angen

IG

LA

RO.
eave onc _clented. Plainti tl Babequate meet eal.
CAR.

Plaintith senices meefidal Gare where they .

| delay ect and cleniecd adequate Berl Cus
4 medical aare to Plaintiff, |

Plaintift was ak rvisl of Dre har nla. ex heneling

oft. Prt ennia,

iintarcerat}on, Arangulay on, Larne paredal Inyeores

cand. death,

Defendants. pl lace Plait Le. ak yiek of inbentine

 

 

Plaimtite prac Cv fes. de relerdarts of bevy tn-

co dai) ly. PAs. fear, eonch (190s a4. ‘ent medi catlans, .
IVP
_t delenclants...

Plasatitt Loree. ke ‘conduel clay eedies. cubivelies

Plaintiff mad... neque for the. operation te.

iN. pain anc Sut ering. by. betendeants

befendants arecuerrd..cleli berate tnchitber ent de
Flainti BE poer. and unsake - Living. toncd tions
belerdente. delayed Flainté LPs. Serious medieal

bela enchants “ove lustre). “cleioerabe. ineli ler en k to

 

 

 
Case 3:21-cv-00466-MEM-DB Document 2 Filed 10/30/20 Page 4 of 5

RA Defendants. Srnitr. and Stantish wer< cleliiverate 0.
indifferent to Plainhtt peer.tond ounreke  \utaa oo.
icendittions, and consbi tube a uielatton be Plainhites —

. | mt whts nat consti tule tyne and unusual Punt m.

 ahment uncer tra a Amenelmant. of the United.
tober Constitution,

Ad.
ind) Rlerent tohtre Pray cleley-eel ant cleniedh

| ole quate medical tare, viclaked Plaintit Eoviohts
Phat consehituke eruel anel enusanl puntshmenh...
ender tre 4 Amendment of the United States

befendenks. Smi try. ancl. Stemnish, or OR. lel, Syerate

 

 

Compin baht GALA. uL clownages a 3y COy 028,26.

25. Panitive Aan ago 4 4, O06,08  On.. each pe fence.

Lpealtions, retund of All medical. tear “PY,
Sury trialy yRcourryy Gnd. what Pus..cotst _cleens. yeah

ein checlaye all @por is. true Gne/ Cornteb. tandlin.
oe AS Sidr LTH. ON. PALS. bey 6 October. AGCBG.

Hernia. operation, defendants. VY RIMOVE Lron Drei cote

LE) Micha Gln Pilea
Michael John Balas
437 Applegede Lane

Dreams. Fa L$ QdQ

 

 
 

Case 3:21-cv-00466-MEM-DB Document 2 Filed 10/30/20 Page 5of5

 

eee

 GERTIFIED Mt

“Hl

29128 Obeao ooo ano 35se°

 

FIRST-CLASS MAIL

ZIP 18202
04411282594

 
